Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21, 23-26, and 28-30 are allowable. Claims 1-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 10/28/2020, is hereby withdrawn and claims 1-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ryan N. Strauss (Reg. No.: 68,392) on 5/3/2021.


processor circuitry to provide a logic tier of services, the logic tier of services include identifying operation of a reservation module to:
identify resources among a pool of resources provided by a plurality of devices deployed at a plurality of geographic locations of an enterprise, and 
schedule and reserve available resources of the identified resources for a client based on a reservation request submitted by the client; and
interface circuitry coupled with the processor circuitry, the interface circuitry to:
obtain, via a CDI portal of the CDI system, a representational state transfer (REST) message including the reservation request, wherein the CDI portal is to provide a presentation tier of services, the presentation tier of services include user interfaces for submission of the resource request from any location of the enterprise and interfaces to facilitate access to the reserved resources via a common service bus of the CDI system, 
wherein a plurality of data management servers (DMSs) are remotely and separately deployed at the plurality of geographic locations, each of the plurality of DMSs is arranged to provide a data tier of services and a hardware tier of services, the data tier of services and the hardware tier of services include providing access to the pool of resources provided by the plurality of devices; and
wherein a plurality of device controllers (DCs) communicatively coupled with the plurality of DMSs, each DC of the plurality of DCs is communicatively coupled with a 

2. (Rejoined - Previously Presented) The apparatus of claim 1, wherein the REST message is a first message, and wherein the processor circuitry is to: 
operate the reservation module to query the DMS for available devices that provide the resources, wherein, to query the DMS for available devices, the reservation module is to control the interface circuitry to: 
generate a second REST message including the query, and 
transmit the second REST message to the DMS; and
operate a device configuration module to obtain metadata for provisioning of a docker container for accessing resources provided by the available devices, wherein, to obtain the metadata, the device configuration module is to control the interface circuitry to: 
receive, from a metadata repository, the metadata in a third REST message, 
generate a fourth REST message including the metadata, and 
transmit the fourth REST message to the DMS.

3. (Rejoined - Previously Presented) The apparatus of claim 2, wherein:
the processor circuitry is to operate a heartbeat module to: 

indicate, to the reservation module, an availability of the resources provided by the available devices based on the HSI; and
the interface circuitry is to receive the HSI in fifth REST messages from the DMS.

4. (Rejoined - Previously Presented) The apparatus of claim 2, wherein the processor circuitry is to operate an imaging module to: 
obtain a docker container image to be used for provisioning the docker container, the docker container image indicating a location for provisioning the docker container, a name of the docker container, and attributes of the docker container, and
wherein the fourth REST message is to further include the docker container image.

5. (Rejoined - Previously Presented) The apparatus of claim 1, wherein the processor circuitry is to: 
operate a security module to provide access to the resources via the CDI portal, wherein the security module is to obtain the reservation request through the CDI portal.

6. (Rejoined - Previously Presented) One or more non-transitory computer-readable media (NTCRM) including instructions, which when executed by a data management server (DMS) among a plurality of data management servers (DMSs) that are remotely and separately deployed at a plurality of geographic locations in a consolidated device infrastructure (CDI) system, causes the DMS to:

provide a data tier of services and a hardware tier of services, the data tier of services and the hardware tier of services include providing access to a pool of resources provided by a plurality of devices, and providing access to a pool of resources comprises: 
receive a first representational state transfer (REST) message including a query, and
identify, based on the query, available resources of a plurality of resources via communication with a plurality of device controllers (DCs) communicatively coupled with the plurality of DMSs, each DC of the plurality of DCs being communicatively coupled with a corresponding subset of the plurality of devices that provide the plurality of resources, and each DC is arranged to convert commands obtained from the plurality of DMSs into general-purpose input/output operations for utilizing resources provided by the corresponding subset of the plurality of devices;
receive a second REST message including a VM image for provisioning the VM; and
provision a virtual machine (VM) to access the resources provided by the available devices. 

7. (Rejoined - Previously Presented) The NTCRM of claim 6, wherein, to provision the VM, the DMS, in response to execution of the instructions, is to: 

operate the VM to determine a service coupling between a requesting entity and resources indicated by the query. 

8. (Rejoined - Previously Presented) The NTCRM of claim 7, wherein the DMS, in response to execution of the instructions, is to: 
remove the service coupling between a user of the resource; and
delete the VM.

9. (Rejoined - Previously Presented) The NTCRM of claim 8, wherein the DMS, in response to execution of the instructions, is to: 
detect a state change of a device of the plurality of devices;
generate a report to indicate the state change, wherein the state change is to indicate that the device has changed a mode of operation; and
control transmission of a fourth REST message including the report.

10. (Rejoined - Previously Presented) The NTCRM of claim 9, wherein the DMS, in response to execution of the instructions, is to:
attempt, in response to detection of the state change, recovery of the device by power cycling or adjusting the mode of operation.


receiving, by the DC, a first message including one or more commands from at least one DMS of the plurality of DMSs that are communicatively coupled with the DC, wherein:
the plurality of DMSs are remotely and separately deployed at a plurality of geographic locations of an enterprise, each of the plurality of DMSs is arranged to provide a data tier of services and a hardware tier of services, the data tier of services and the hardware tier of services include providing access to a pool of resources provided by the plurality of devices,
the plurality of DMSs being communicatively coupled with one or more servers operating as a business logic layer (BLL), the BLL is arranged to provide a logic tier of services, the logic tier of services include identifying available resources of the pool of resources and scheduling the identified available resources for use by one or more users, the one or more commands being based on metadata of a resource request to reserve a subset of the identified available resources, and
the BLL is communicatively coupled with one or more servers operating a CDI portal, the CDI portal is arranged to provide a presentation tier of services, the presentation tier of services include facilitating access to a pool of resources provided by a plurality of devices deployed at different geographic locations of the plurality of 
extracting, by the DC, parameters of the one or more commands from the first message, wherein the parameters are in a first format;
converting, by the DC, the parameters into a second format, the second format including general-purpose input/output operations for utilizing resources provided by the corresponding subset of devices that are communicatively coupled with the DC; and 
transmitting, by the DC to the corresponding subset of devices, a second message including the parameters.

12. (Rejoined - Previously Presented) The method of claim 11, wherein the resource reservation is a representational state transfer (REST) message.

13. (Rejoined - Currently Amended) The method of claim 11, wherein: 
the parameters comprise instructions for performing the general purpose input/output operations according to the instructions indicated by the parameters;
the first message is a REST message, a Rich Site Summary services message, a Message Queue Telemetry Transport message, or a publish-subscription type message[[; and]], 
the first format comprises a high-level programming language or schema, and 
the second format comprises an I2C protocol format.

further comprising: 
obtaining, by the DC from the corresponding subset of devices, a third message including other parameters in a third format;
converting, by the DC, the other parameters into a fourth format for consumption by higher layers; and
transmitting, by the DC to one or more DMS of the plurality of DMSs that are communicatively coupled with the DC, a fourth message including the other parameters in the fourth format.


15. (Rejoined - Currently Amended) The method of claim 14, further comprising: 
the third message comprises an I2C protocol message, 
the third format comprises a low-level programming language, 
the parameters comprise hardware state information indicating a state change of at least one of the corresponding subset of devices that provide resources,
the fourth format comprises a high-level programming language or schema, and 
the fourth message comprises a REST message, a Rich Site Summary services message, a Message Queue Telemetry Transport message, or a publish-subscription type message. 

16-20. (Cancelled) 

21. (Previously Presented) A consolidated device infrastructure (CDI) system comprising:
a server to host a CDI portal and arranged to provide a presentation tier of services, the presentation tier of services include facilitating access to a pool of resources provided by a plurality of devices deployed at a plurality of geographic locations of an enterprise via submission of resource requests through the CDI portal from any location of the enterprise;
a server to host a business logic layer (BLL) to provide a logic tier of services, the logic tier of services include identifying available resources of the pool of resources and scheduling the identified available resources for use by one or more users; and
a plurality of data management servers (DMSs) remotely and separately deployed at the plurality of geographic locations, each of the plurality of DMSs is arranged to provide a data tier of services and a hardware tier of services, the data tier of services and the hardware tier of services include providing access to the pool of resources provided by the plurality of devices; and
a plurality of device controllers (DCs) communicatively coupled with the plurality of DMSs, each DC of the plurality of DCs is communicatively coupled with a corresponding subset of the plurality of devices, and each DC is arranged to convert commands obtained from the plurality of DMSs into general-purpose input/output operations for utilizing resources provided by the corresponding subset of the plurality of devices. 

22. (Cancelled) 


receive, from the server hosting the BLL, a query for available resources;
identify available resources via communication with the plurality of DCs;
transmit, to the server hosting the BLL, an indication of the determined resources;
receive, from the server hosting the BLL, selections of the indicated resources and associated metadata; and
provision one or more virtual machines (VMs) using the metadata, wherein the one or more VMs include a mapping of physical locations of devices that provide the selected resources to logical addresses of selected resources.

24. (Previously Presented) The CDI system of claim 23, wherein individual DMSes of the plurality of DMSes are arranged to: 
transmit, to the server hosting the BLL, the logical addresses based on the mapping, the logical addresses to be displayed by the presentation tier of services; and
perform network address translation on logical addresses indicated by a resource request to obtain corresponding physical locations of the devices that provide the resources. 

25. (Previously Presented) The CDI system of claim 21, further comprising:
an enterprise network and a plurality of local area networks arranged to couple the server to host the BLL with the plurality of DMSs.


a presentation subsystem arranged to provide a presentation tier of services, the presentation tier of services include facilitating access to a pool of resources provided by a plurality of devices deployed at a plurality of geographic locations via submission of resource requests through the CDI portal;
a business logic subsystem arranged to provide a logic tier of services, the logic tier of services include identifying available resources of the pool of resources and scheduling the identified available resources for use by one or more users; 
a data management subsystem remotely and separately deployed at the plurality of geographic locations, and the data management subsystem subsystem arranged to provide a data tier of services and a hardware tier of services, the data tier of services and the hardware tier of services include providing access to the pool of resources provided by the plurality of devices; and
a device control subsystem arranged to convert commands obtained from the data management subsystem into general-purpose input/output operations for utilizing resources provided by a plurality of devices that are communicatively coupled with the device control subsystem. 

27. (Cancelled) 

28. (Previously Presented) The CDI system of claim 26, wherein the data management subsystem is arranged to:

determine available resources based on the query;
transmit, to the business logic subsystem, an indication of the available resources;
receive, from the business logic subsystem, selections of the indicated resources and associated metadata; and
provision a container within the device management subsystem using the metadata for accessing the selected resources.

29. (Previously Presented) The CDI system of claim 28, wherein the data management subsystem is arranged to: 
transmit, to the business logic subsystem, logical addresses of the available resources based on a device map, wherein the presentation subsystem is arranged to display the logical addresses to in the presentation tier of services; and
perform network address translation on logical addresses indicated by a resource request to obtain corresponding physical locations of the resources. 

30. (Previously Presented) The CDI system of claim 28, wherein the data management subsystem is arranged to:
unprovision the container after a time period for accessing the selected resources has elapsed.


Allowable Subject Matter
Claims 1-15, 21, 23-26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed device controller coupled to the DMSs and arranged to convert commands obtains from DMSs into general purpose input/output operations, as recited in the context of the claim as a whole.  
Gulley (US 2015/0106498) discloses dynamically dispatching requests to resources in a distributed computing environment (abstract).  A device in a cluster may request that a client perform processing to convert a data value from a first format to a second format before the client sends the data value to the requesting device (¶ 321).
However, none of the discovered references anticipate or obviate the claimed device controller coupled to the DMSs and arranged to convert commands obtains from DMSs into general purpose input/output operations, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199